DETAILED ACTION
Claims 1-6 are considered in this office action. Claims 1-6 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5 and 6 rejected under 35 U.S.C. 101 because  the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon or an abstract idea) without significantly more. 

Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites  acquiring operational plan and acquiring vacant space based on the operational plan. The limitations of acquiring operational plan and acquiring vacant space based on the operational plan, as drafted, is a process  that, under its broadest reasonable interpretation, covers performance of the limitation  in the mind but for the recitation of generic computer components. That is, other than  reciting “an information processing device and a control unit,” nothing in the claim element precludes the step from 
In order to overcome the current abstract idea rejection, the applicant is advised to amend the claims by adding claim 2 language to independent claims 1, 5 and 6. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims1 , 5-6 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Hayashi (US8019468) and here in after will be referred as Hayashi.

Regarding Claim 1, Hayashi teaches an information processing device that manages an operation of an autonomous vehicle having a loading space in which a parcel is loaded, the information processing device comprising a control unit that executes (Col.5 Line 61-66: “FIGS. 1 to 23 show a transport system 2 of the embodiment by taking an overhead traveling vehicle system for example. In each drawing, reference numeral 4 designates a control system for communicating with an external controller Such as a production controller 6 to receive a transport request”): 
acquiring operation plan information including a route along which the autonomous vehicle travels when the autonomous vehicle delivers the parcel, and a delivery time for the parcel(Col.3 Line 6-12 : “In the invention, the time at which a transport vehicle becomes empty is estimated from 
and acquiring vacant space information based on the operation plan information, the vacant space information including a traveling section where a vacant space is generated in the loading space of the autonomous vehicle, a time when the vacant space is generated in the loading space of the autonomous vehicle, and a size of the vacant space that is generated in the loading space of the autonomous vehicle (Col.3 Line 49-54: “Moreover, from the estimated finish time of the allocated transport instruction “From', the position of the stopover buffer, the estimated finish time of the allocated transport instruction “To”, and the position of the transport destination processing device, it is possible to estimate the position and time at which the transport vehicle becomes empty.” : here the size is being interpreted at the vehicle being empty). 

Similarly Claims 5 and 6 are rejected on the similar rational as Claim 1 above is. 

Allowable Subject Matter
Claims 2-4 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura et al. (US2020/0379466) which teaches A transport control device includes a state predictor that is machine-learned to output, for each candidate of a setting value of a parameter to control the operation of a transport system, state prediction information indicating a predicted state of the transport system associated with a second period after a first period, and a determinator that determines state prediction information associated with a prediction target period for each candidate of the setting value of the parameter, and determines the setting value of the parameter to be applied to the transport system in the prediction target period based on an evaluation result of the state prediction information for each candidate of the setting value of the parameter. 
Aljabarti (US 2015/0073842) which teaches A passenger reassignment method is provided, in which a substantially automated system is employed to reassign passenger seat assignments from one transport vehicle to another without requiring staff to manually reassign seats, distribute updated boarding passes, or permit free-boarding on the new vehicle. In the commercial airline scenario, when one aircraft is downed because of a maintenance issue, the present method analyzes passenger data from the original flight, locates available substitute flights to the same location or general direction, reassigns the original passenger list to the new aircraft or several aircraft, and displays the updated boarding information on a common display or via individualized displays within the aircraft. The method reassigns seats despite desperate interior arrangements or aircraft types between original and substitute aircraft, and optimizes seat usage on alternative flights to maximize seat usage. Overall, the system improves efficiency in the event of a downed aircraft and vehicle substitution.
Kitamura (US2020/0019158) which teaches An embodiment of the present disclosure is, as a multi-purpose autonomous vehicle control apparatus for controlling an autonomous vehicle having a receiving space and an external display and for providing a shuttling operation for driving along a predetermined route, the multi-purpose autonomous vehicle control apparatus including a communicator for receiving a vehicle operation request signal, and a controller for generating a mode designation signal for designating a vehicle operation mode corresponding to the vehicle use purpose, and the communicator transmits the mode designation signal to the autonomous vehicle. At least one among an autonomous driving vehicle, a user terminal, and a server according to embodiments of the present disclosure may be associated or integrated with an artificial intelligence module, a drone (unmanned aerial vehicle (UAV)), a robot, an augmented reality (AR) device, a virtual reality (VR) device, a 5G service related device, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668